           Case 1:19-cv-04245-VEC Document 36 Filed 05/05/20 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                  DATE FILED: 5/5/2020
 ------------------------------------------------------------ X
  JORGE MANUEL AUCACAMA, individually                         :
  and on behalf of others similarly situated,                 :
                                                              :
                                              Plaintiff,      :     19-CV-4245 (VEC)
                                                              :
                            -against-                         :         ORDER
                                                              :
  CP PRINCE ST LLC (D/B/A COCO PAZZO),                        :
  ALESSANDRO BANDINI, PINO DOE,                               :
  JOSEPH ESSA, and GIUSEPPE LOUNGO,                           :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS counsel for the parties submitted a proposed settlement agreement and

supporting letter and documentation (Dkt. 35) for the Court’s approval pursuant to Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015);

        WHEREAS the proposed settlement provides for a total recovery of $22,000, with a third

of the recovery apportioned to Plaintiff’s counsel (Letter at 2 & Ex. A ¶ 1);

        WHEREAS Plaintiff estimates that he is owed approximately $9,855 in unpaid wages

and overtime and that his claims, assuming a full recovery, are valued at approximately $37,191

(Letter at 2 & Ex. B);

        WHEREAS the Court finds that counsel’s hourly rates are unreasonable (Letter at 2–3 &

Ex. C) and that the following hourly rates would be reasonable: $400 for Michael Faillace, $275

for Finn Dusenbery and Jesse Barton, and $100 for a paralegal, see, e.g., Montes v. 11 Hanover

Grp. LLC, No. 17-CV-09376, 2019 WL 4392516, at *2 (S.D.N.Y. Sept. 12, 2019); Lazo v. Kim’s

Nails at York Ave., Inc., No. 17-CV-3302, 2019 WL 95638, at *2 (S.D.N.Y. Jan. 2, 2019);




                                                 Page 1 of 2
          Case 1:19-cv-04245-VEC Document 36 Filed 05/05/20 Page 2 of 2



        WHEREAS the Court finds that the number of hours counsel expended in bringing and

settling this case are generally reasonable, if a little on the high side for routine matters (e.g., 2.7

hours of a senior attorney’s time to draft a routine, cookie-cutter FLSA complaint);

        WHEREAS counsel’s award ($7,333.33) under the proposed settlement is approximately

2.5 times the lodestar based on counsel’s time entries and the Court-determined reasonable

hourly rates for counsel’s work;

        WHEREAS the Court finds that a 2.5 lodestar multiplier is on the upper end of what is

reasonable considering the risks counsel undertook with a contingent fee arrangement and the

minimal complexity of this case, see Fujiwara v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424, 439

(S.D.N.Y. 2014) (“[A] multiplier near 2 should, in most cases, be sufficient compensation for the

risk associated with contingent fees in FLSA cases.”);

        WHEREAS the factors counselling approval of the attorneys’ fees also include the

quality of representation and recovery obtained, see Lizondro-Garcia v. Kefi LLC, No. 12-CV-

1906, 2015 WL 4006896, at *11 (S.D.N.Y. July 1, 2015); and

        WHEREAS the Court finds that the lodestar multiplier and a one-third contingency fee

are reasonable because the result in this case was excellent, with the Plaintiff recovering

approximately double his actual damages, and because counsel bear the added cost of recovering

fees over a six-month pay-out period;

        IT IS HEREBY ORDERED that the proposed settlement agreement is approved as fair

and reasonable. The Clerk of Court is respectfully directed to close this case.

SO ORDERED.
                                                        _________________________________
Date: May 5, 2020                                             VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                              Page 2 of 2
